Citation Nr: 1042652	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a right hip disorder, 
status-post hip replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to February 1981.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.


FINDING OF FACT

A chronic right hip disorder was not shown in service or for 
years thereafter, is not causally related to service, and was not 
caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

A right hip disorder, status-post hip replacement, was not 
incurred in or aggravated by active duty and was not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right hip disorder, 
status-post hip replacement.  He contends that his hip disorder 
is the result of service, specifically in-service parachute 
jumps, and/or his service-connected disabilities.  He has denied 
any significant injuries after his work as a parachutist.  He has 
also indicated that he does not recall having any significant 
injuries to the right hip during his service as a parachutist.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  Any additional impairment of earning capacity 
resulting from an already service-connected condition, regardless 
of whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
should also be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed his 
claim in October 2003, the amendment is not applicable to the 
current claim.

The service records document that the Veteran performed parachute 
jumps as he received a parachute badge and served as a 
jumpmaster; however, the service treatment records do not reflect 
any complaints or findings pertaining to the right hip.  An 
August 1969 note reflected treatment for a pulled thigh muscle 
but no complaints suggestive of problem with the right hip per se 
or any injury to the right thigh/hip area as the record documents 
findings of no obvious trauma, negative X-ray images, and full 
range of motion and an assessment of sprained quadricep.  

Subsequent treatment records do not reflect any additional 
complaints related to the thigh.  The examination records, 
including the July 1980 separation examination record, document 
normal clinical findings for the lower extremities, no history of 
right hip pain or problem, and negative histories as to swollen 
or painful joints, "arthritis, rheumatism or bursitis," 
lameness, and "bone, joint, or other deformity."  A June 1980 
X-ray images revealed normal bony structure.  
In sum, no chronic right hip disorder was recorded in the service 
treatment records.

Next, post-service evidence does not reflect right hip 
symptomatology for many years after service discharge.  The first 
recorded symptomatology pertaining to the right hip is found in 
an October 2002 VA treatment record, some 20 years after 
discharge.  At that time, the Veteran presented a history of 
right hip buckling since May 2001.  

Subsequent records reflect additional complaints pertaining to 
the right hip and findings of degenerative joint disease and 
avascular necrosis in the right hip.  The Veteran underwent a 
right hip arthroplasty in August 2006.  Therefore, the medical 
evidence does not reflect continuity of symptomatology.
	
The Board has also considered the lay evidence as it pertains to 
continuity of symptomatology.  Specifically, the Veteran's 
history in November 2005 that he had experienced hip pain for 40 
years.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. at 309 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As noted above, as part of the current VA disability compensation 
claim, in recent statements and sworn testimony, the Veteran has 
asserted that his symptoms have been continuous since 
approximately 1965, during service.  With the exception of that 
history in November 2005, however, he has consistently reported 
pain since approximately 2001.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of a right hip 
disorder since service.  Further, the Board concludes that his 
lay assertion of continued symptomatology since active service, 
while competent, is not credible.  

First, the Board finds that the Veteran's 2005 history of 
continued symptoms of a since active service is inconsistent with 
the other lay and medical evidence of record.  Indeed, while he 
now asserts that his disorder began in service, in the more 
contemporaneous medical history he gave at the service separation 
examination, he denied any history or complaints suggestive of a 
right hip disorder.  

Specifically, the separation examination report reflects that the 
Veteran was examined and his hip was found to be clinically 
normal.  His in-service history of symptoms at the time of 
service separation is more contemporaneous to service, so is of 
more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the veteran wrote during 
treatment than to his subsequent assertion years later).  

While not dispositive, the post-service medical evidence does not 
reflect complaints or treatment related to a right hip disorder 
for more than two decades following active service.  The Board 
notes the multi-year gap between discharge from active duty 
service (1981) and initial history of right hip problems since 
approximately 2001 (a 20-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

The Board also finds persuasive the fact that the Veteran sought 
treatment for other medical complaints since discharge from 
service.  Significantly, during that treatment, when he 
specifically reported other medical problems, he never reported 
complaints related to the right hip.  

Next, when the Veteran initially sought to establish medical care 
for right hip complaints in 2002, he did not report the onset of 
right hip symptomatology during or soon after service or even 
indicate that the symptoms were of longstanding duration.  

Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).

Next, the Veteran filed a VA disability compensation claim for 
service connection for multiple conditions in 1981 (with several 
subsequent claims for increased ratings) but did not claim 
service connection for a right hip disorder or make any mention 
of any right hip symptomatology.  He did not claim that symptoms 
of his disorder began in service until after he filed his current 
VA disability compensation claim.  

Such statements made for VA disability compensation purposes are 
of lesser probative value than his previous more contemporaneous 
in-service histories and his previous statements made for 
treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence).  For these reasons, the Board finds that the weight 
of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.  

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
right hip disorder to active duty, despite his contentions to the 
contrary.    

The record includes positive nexus opinions from a private 
rheumatologist.  In November 2003, the physician diagnosed the 
Veteran with "traumatic degenerative joint disease from 
strenuous activities during [the Veteran's] years in the 
military."  See November 2003 Kaiser treatment record.  She 
added that "as a parachuter, [the Veteran] probably sustained 
significant stress to his hips which could have caused 
degenerative joint disease years after his military service."  

In March 2004, the same rheumatologist submitted a statement in 
which she reported that, in her opinion, the Veteran's in-service 
activities while performing as a parachutist "could have caused 
injuries that could have resulted in the severe degenerative 
arthritis" in the right hip.  See March 2004 Zane statement.  

In March 2006, the physician submitted a statement in which she 
reported that the Veteran's "parachute jumps during military 
service are likely the cause of [the Veteran's] severe 
degenerative joint causing constant pain at this time."  See 
March 2006 Zane statement.  She explained that it was "typical 
for traumatic injuries related to activities like parachute jumps 
to cause progressive degenerative arthritis with pain developing 
over 20 years after the actual injury."  

The record also includes negative opinions from VA examiners.  In 
July 2004, a VA joints examiner opined that the Veteran had no 
residuals of the in-service parachute jumps.  In September 2006, 
another VA joints examiner opined that the Veteran's right hip 
arthritis was less likely than not caused by service because he 
had no history of significant injuries while on active duty and 
because he did not develop pain in his right hip until many years 
following discharge from the service.  The examiner added that 
the Veteran's service-connected left knee disability would not 
lead to his right hip arthritis.  

In light of the disagreement between the opining medical 
professionals as to the possible relationship between the 
Veteran's right hip disorder and service, the Board requested a 
clarifying opinion from a Veterans Health Administration (VHA) 
orthopedic specialist as to whether a right hip disability was 
causally related to service or a service-connected disability.  
See May 2010 VHA request.

In response to the request, the VHA specialist, a staff physician 
in the orthopedic surgery department, stated that in his 
professional opinion it was less likely that the right hip 
disorder onset during service or was causally related to service, 
to include the in-service parachute jumps.  

The specialist indicated that his opinion was based on the fact 
that the first complaints of development of degenerative 
arthritis were recorded approximately 20 years after service, 
that there was no history of trauma during service, that 
pertinent studies showed no excess of osteoarthritis in 
parachutists, that epidemiological investigations failed to 
provide sufficient proof as to whether mechanical overloading of 
occupational origin or due to sports would lead to higher 
incidence of osteoarthritis, and that there was an alternative 
explanation for the arthritis:  the avascular necrosis.  

The specialist explained that the avascular necrosis frequently 
and generally lead to degenerative arthritis of the hips.  The 
specialist then reported that the avascular necrosis noted on X-
ray in 2004 could not reasonably be related to trauma that 
occurred 20 plus years earlier.  

In this case, the Board finds that the weight of evidence does 
not establish a nexus between active duty and the Veteran's right 
hip disorder.  The Board has considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder and 
active duty service.  While the Board reiterates that he is 
competent to report symptoms as they come to him through his 
senses, a right hip disorder is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis. 

The Board acknowledges that a private rheumatologist has 
determined that the Veteran's right hip disorder is related to 
service.  The Board also acknowledges that a VA treatment record 
reflects a finding that the large cystic changes in the right 
femoral head suggested that the avascular necrosis "ha[d] been 
present for many years."  

The treatment record does not does not indicate that the 
avascular necrosis onset in service, however, and based on the 
extensive length of time between separation and the initial 
finding of avascular necrosis (23 years), the Board finds that it 
would be speculative to interpret "many years" as suggesting an 
on-service onset.  

Furthermore, although the physician is competent to report her 
opinion that the right hip disorder is the result of in-service 
parachute jumps, she does not provide the basis for this 
determination.  Further, the Board finds that the private 
physician was not a specialist in the field of orthopedics but 
was the Veteran's treating rheumatologist.  Thus, the Board finds 
that her opinions have a more limited probative value on 
questions of orthopedics.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (opinion's probative value determined by 
whether it is supported by a detailed rationale/explanation).  

In contrast, the Board finds the VHA specialist's opinion is 
highly probative because the specialist provided an extensive 
explanation for his determination that the avascular necrosis and 
degenerative joint disease did not onset in service and were not 
causally related to service.  Moreover, this opinion was written 
by an orthopedic specialist.  In addition, this opinion was 
supported by two other VA examiners who specifically conducted 
joints examinations.

In sum, the Board finds the probative value of the three negative 
nexus opinions, from three different examiners including an 
orthopedic specialist, outweighs the probative value of positive 
nexus opinions from a rheumatologist.  For these reasons, the 
Board finds that the weight of the evidence is against a finding 
of a medical nexus between service and the right hip disorder.   

Next, service connection can be granted for a secondary condition 
under the provisions of 38 C.F.R. § 3.310.  In this case, the 
Board finds that the weight of the competent evidence does not 
attribute the Veteran's right hip disorder to a service- 
connected disability, despite his contentions to the contrary.   

The Board has considered the relevant opinions from VA examiners.  
A July 2004 VA examiner's opinion that the right hip disorder was 
not caused by the service-connected left knee disorder because 
the Veteran's gait, walk, and mobility were normal.  A September 
2006 VA examiner opined that the service-connected left knee 
disability would not lead to his right hip arthritis.  

The Board has also considered the relevant opinion from the VHA 
orthopedic specialist.  The specialist opined that it was less 
likely that the right hip disorder was caused or aggravated by a 
service-connected disability such as the residuals of left knee 
injury, the shell fragment wound to the back with retained 
foreign bodies, or the degenerative arthritis of the back.  

The specialist noted that the Veteran had normal gait, walk, and 
mobility, and he explained that there would be no undue stress on 
the hip caused by a service-connected injury elsewhere if there 
was no change in "gait, walk, and mobility."  Additionally, he 
noted that there was an alternative explanation for the 
degenerative joint disease, namely the avascular necrosis, and he 
stated that the avascular necrosis would not be related to any 
service-connected conditions such as the back or left knee.   

Finally, the Board has considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder and 
his service-connected disabilities.  While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, avascular necrosis or degenerative joint 
disease are not the types of disorders that a lay person can 
provide competent evidence on questions of etiology or diagnosis.

In this case, the evidence does not include any competent 
evidence linking the Veteran's right hip disorder to a service-
connected disability.  It does include countervailing opinions 
from VA physicians and a VHA specialist, however.  To that end, 
the Board places significant probative value on the VHA 
specialist's opinion that the Veteran's right hip disability was 
not caused or aggravated by a service connected disability based 
on the specialist's review of the file and thorough explanation 
of his conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO provided pre-adjudication notice by letter dated in 
January 2004.  The Board acknowledges that the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the claim.  The Veteran was 
provided this information in March 2006, however, and the claim 
was subsequently readjudicated in a September 2006 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.  Thus, the 
Board finds that the duty to notify has been satisfied without 
any prejudice.  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded him physical examinations, 
obtained probative medical opinions as to the etiology of the 
right hip disorder, and afforded him the opportunity to give 
testimony before the Board.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file, and the Veteran was informed of all records that were not 
available.  See July 2004 letter.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right hip disorder, status-post hip 
replacement, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


